The Chancellor.
The 110th rule of the Court requires bills of this description to be verified by the oath of thg *6complainant, or in case of his absence from the State, or other sufficient cause shown, by the oath of his agent or Attorney. Where the bill is verified by the complainant’s agent, who is not also the Solicitor of the complainant, the jurat should state the person verifying to be the agent of the complainant; but where, as in the present case, it is verified by the oath of the complainant’s solicitor, the Court will take notice of that fact from the record and proceedings in the cause.
The motion must be granted.